Title: From George Washington to George Weedon, 20 October 1781
From: Washington, George
To: Weedon, George


                  
                     Dear Sir
                     Head Quarters 20th Octob. 1781
                  
                  The Arms Accoutrements &ca which were surrendered yesterday, and which General de Choisy informs me are in your possession, are to be delivered to a Continental Officer charged by General Knox with their reception—Other Articles of public Stores will be received by persons sent from the several departments—and I request that you will be so good as to give them every assistance in your power in the execution of this business.  I am with great regard and esteem Dr Sir Your most obedt Servt
                  
                     Go: Washington
                     
                  
               